
	
		I
		112th CONGRESS
		1st Session
		H. R. 919
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2011
			Mr. Franks of Arizona
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for the conveyance of certain public land in
		  Mohave Valley, Mohave County, Arizona, administered by the Bureau of Land
		  Management to the Arizona Game and Fish Commission, for use as a public
		  shooting range.
	
	
		1.Short titleThis Act may be cited as the
			 Mohave Valley Land Conveyance Act of
			 2011.
		2.Findings and
			 Purpose
			(a)FindingsThe Congress finds that—
				(1)Mohave County, Arizona, has experienced
			 rapid growth in the last few years and traditional locations for target
			 shooting are now too close to populated areas for safety;
				(2)there is a need to designate a centralized
			 public location in Mohave County where target shooters can practice safely;
			 and
				(3)a central facility is also needed for
			 persons training in the use of firearms, such as local law enforcement and
			 security personnel.
				(b)PurposeThe
			 purpose of this Act is—
				(1)to provide a suitable location for the
			 establishment of a centralized public shooting facility in Mohave; and
				(2)to provide the public with—
					(A)opportunities for education and
			 recreation;
					(B)a location for competitive events and
			 marksmanship training; and
					(C)a location for local law enforcement
			 officers to practice and improve their marksmanship skills so that they do not
			 have to leave the area to practice such skills.
					3.Land conveyance,
			 public land in Mohave County, Arizona
			(a)Conveyance
			 requiredThe Secretary of the
			 Interior (hereafter in this section referred to as the
			 Secretary, acting through the Bureau of Land Management, shall
			 convey, without consideration, to the Arizona Game and Fish Commission all
			 right, title, and interest of the United States in and to a parcel of public
			 lands comprising approximately 315 acres in sections 35 and 36 of township 19
			 north, range 21 west, Mohave County, Arizona, for the purpose of permitting the
			 Arizona Game and Fish Commission to use the land as a public shooting
			 range.
			(b)Applicable
			 law
				(1)In
			 generalNotwithstanding any
			 other provision of law (including regulations), with respect to the conveyance
			 under subsection (a), the Mohave Valley Shooting Range Environmental
			 Assessment/Plan Amendment Record of Decision dated February 8, 2010, is final
			 and determined to be legally sufficient for the purposes of, but not limited
			 to—
					(A)the National Environmental Policy Act of
			 1969; and
					(B)the National
			 Historic Preservation Act.
					(2)Treatment of
			 recordThe record of decision referred to in paragraph (1) shall
			 not be subject to judicial review by any court of the United States.
				(c)Timing
			 requirementThe Secretary shall make the conveyance under
			 subsection (a) as soon as practicable.
			(d)Description of
			 propertyThe exact acreage and legal description of the real
			 property to be conveyed under subsection (a) shall be determined by a survey
			 satisfactory to the Secretary.
			(e)Administrative
			 costsThe Secretary shall
			 require that the Arizona Game and Fish Commission pay all survey costs and
			 other administrative costs necessary for the preparation and completion of any
			 patents of and transfer of title to property under subsection (a).
			(f)Additional terms
			 and conditionsThe Secretary may require such additional terms
			 and conditions in connection with the conveyance under subsections (a) as the
			 Secretary considers appropriate to protect the interests of the United
			 States.
			
